         Case 1:20-cv-00335-PAE-SLC Document 21 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 20 Civ. 335 (PAE) (SLC)
BATTERY BBQ LLC,
                                                                      ORDER
                                Defendant.

SARAH L. CAVE, United States Magistrate Judge.


         On July 10, 2020, Defendant was granted an extension of time to file an answer to the

complaint by August 7, 2020. (ECF NO. 20). Defendant has not filed an answer. Defendant is

directed to file a letter explaining its failure to comply with the Court’s Order by Wednesday,

August 12, 2020.


Dated:             New York, New York
                   August 10, 2020

                                                   SO ORDERED


                                             _________________________
                                             SARAH L. CAVE
                                             United States Magistrate Judge
